Citation Nr: 1440733	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia, gastritis with erosions, and Crohn's disease prior to March 28, 2013, and entitlement to a rating in excess of 30 percent thereafter. 

2.  Entitlement to a compensable rating for right ear hearing loss, also claimed as stenosis of the right ear canal.

3.  Entitlement to a compensable rating for perianal fistula.

4.  Entitlement to service connection for allergic rhinitis, also claimed as swollen nasal turbinate.

5.  Entitlement to service connection for residuals of a deviated septum.

6.  Entitlement to service connection for folliculitis.
 


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2008.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran also perfected an appeal with respect to service connection claims for insomnia and internal hemorrhoids.  A November 2013 rating decision granted service connection for dysomia and anxiety disorder and for hemorrhoids.  As the Veteran has not appealed the effective dates or disability ratings assigned, these issues are no longer on appeal.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Board finds that the evidence reflects that the Veteran's hiatal hernia, gastritis with erosions, and Crohn's disease is manifested by moderate to severe exacerbations of symptoms with continuous symptoms without malnutrition. 

2.  Throughout the rating period on appeal, the Veteran's right ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I.
3.  The service-connected perianal fistula is asymptomatic

4.  Service treatment records reflect treatment for allergic rhinitis, a deviated septum, and folliculitis; treatment continued to be shown shortly after separation from service.


CONCLUSIONS OF LAW

1.  From January 1, 2009, the criteria for a rating of 30 percent rating, but no higher, for hiatal hernia, gastritis with erosions, and Crohn's disease have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Codes (DCs) 7399-7323 (2013).

2.  Since March 28, 2013, the criteria for a rating in excess of 30 percent for hiatal hernia, gastritis with erosions, and Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, DCs 7399-7323 (2013).

3.  The criteria for an initial compensable evaluation for right ear hearing loss, also claimed as stenosis of the right ear canal, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, DC 6100 (2013).

4.  The criteria for a compensable rating for perianal fistula have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, DCs 7336-7330 (2013).

5.  Allergic rhinitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

6.  Residuals of a deviated septum were incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

7.  Folliculitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Hiatal Hernia, Gastritis with Erosions, Crohn's Disease

The current appeal arises from a claim for service connection received at the RO in September 2008, while the Veteran was still on active duty.  

In a February 2009 rating decision, the RO granted service connection for hiatal hernia, gastritis with erosions, and Crohn's disease and assigned a 10 percent initial rating pursuant to DCs 7399-7323, effective January 1, 2009.  In November 2013, the rating was increased to 30 percent, effective March 28, 2013.  The effective date corresponds to a VA examination report.  The Veteran claims the current ratings do not accurately reflect his disability. 

There is no diagnostic code specific to Crohn's disease, and the RO evaluated the Veteran's disability by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7323 for ulcerative colitis.  Under this diagnostic code, a 30 percent evaluation is assigned for moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, and with the health only fair during remissions.  A 100 percent evaluation is assigned for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with some serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.  

After a review of all of the evidence, the Board finds that a 30 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the March 28, 2013 examination have existed throughout the period on appeal.  Significantly, prior to his March 28, 2013 VA examination, in his November 2009 Notice of Disagreement, the Veteran reported that 3-4 times a day he experiences mushy bowel movements, diarrhea, gas, false urges to go to the bathroom, urgent needs to go to the bathroom, mild to moderate cramping, severe cramping, blood after bowel movements, nausea, fatigue, a general unwell feeling, loss of appetite, and emotional stress.  He reported on most days having some form of cramping/pain, and at least once a week this cramping/pain is severe.  The Veteran reported various accommodations he had to make to his lifestyle to deal with these episodes.  The symptoms described by the Veteran are consistent with a 30 percent rating which requires moderately severe symptoms with frequent exacerbations.  The March 2013 VA examination simply confirmed the Veteran's contentions.  

Nevertheless, neither the Veteran's contentions nor the March 2013 VA examination, reflect that the Veteran's hiatal hernia, gastritis with erosions, and Crohn's disease results in malnutrition which is necessary for a 60 percent disability rating under this diagnostic code.  In fact, the March 2013 VA examiner specifically noted that the Veteran did not suffer from malnutrition.  As such, a rating a 60 percent is not warranted at any point during the appellate period.  The medical evidence is clear on this point.  

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected hiatal hernia, gastritis with erosions, and Crohn's disease.  Moreover, the Board has considered the Veteran's assertions that separate ratings should be assigned for his hiatal hernia under DC 7346 and for his gastritis under DC 7307.  

Diagnostic Code 7346 for hiatal hernia assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity. A 30 percent rating is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114.  Diagnostic Code 7307 provides that a 10 percent rating will be assigned for chronic gastritis with small nodular lesions and symptoms, and a 30 percent rating will be assigned for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A maximum 60 percent rating will be assigned for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, DC 7307.

A review of the medical evidence does not reflect that the Veteran's symptomatology warrants separately compensable ratings under either of these diagnostic codes.  The criteria are simply not met.  Moreover, without considering all of the Veteran's digestive disabilities together, as was done by the RO in assigning the Veteran one combined rating for his hiatal hernia, gastritis with erosions and Crohn's disease, the Veteran would not meet the criteria for the 30 percent rating now assigned for the entire period on appeal.  Evaluation of the problems separately may decrease the overall evaluation.

As noted above, the evidence of record, as compared to the rating criteria, does not warrant a rating in excess of 30 percent during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

The Veteran is service-connected for his right ear.  At his October 2008 VA examination the Veteran reported hearing loss in his right ear due to a stenotic ear canal.  At his most recent April 2013 VA examination the Veteran reported that he continued suffering from recurring problems with his right ear canal swelling shut.  He noted that he is currently being medically managed by an Ear Nose and Throat doctor.  The Veteran's disability has been rated under DC 6100, as hearing impairment is the only disability that has resulted from his right ear disability.  The Veteran alleges that a compensable rating is warranted for his service-connected right ear disability.  He reports difficulty hearing conversational speech in his right ear on occasion.  See April 2013 VA examination. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992). The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85 (2013).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a) (2013).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation. The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

If, as in the instant case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the regulations providing special consideration for paired organs and extremities. 38 C.F.R. §§ 3.383, 4.85(f) (2013).  Additional compensation is not available to the Veteran based on a combination of a service-connected and non-service-connected disability, however, because, as discussed below, the Veteran's service-connected hearing impairment is not manifested to a degree of 10 percent or greater.  38 C.F.R. § 3.383 (2013).

The Veteran contends that his hearing loss is more severe than rated.  He reports that his hearing disability causes functional impairment to the extent that he has confusion in areas of competing noise and this causes him difficult communicating on the phone and at a distance.
 
The Veteran underwent a VA audiological examination in October 2009. The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
30
30
35

His puretone average for the right ear was recorded as 34 dB.  Speech recognition was 100 percent.

Applying the findings of the October 2009 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for right ear hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 34 db, with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

Since his left ear is not service-connected, a Roman numeral I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent an additional VA audiological examination in April 2013.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
30
40

His puretone average for the right ear was recorded as 36.25 dB. Speech recognition was 100 percent.

Applying the findings of the April 2013 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for right ear hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 36.25 db, with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

Since his left ear is not service-connected, a Roman numeral I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation currently-assigned for his right ear hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Throughout the period on appeal, the manifestations of the service-connected right ear hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  The Board finds that a preponderance of the evidence is against a finding that the service-connected right ear hearing loss disability warranted a compensable rating during the period on appeal. As the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The October 2008 VA examiner noted that the Veteran has greatest difficulty with sound localization due to his hearing loss in the right ear. 
The April 2013 VA examiner noted the Veteran's complaints of difficulty hearing conversational speech in his right ear on occasion.  The Board finds these comments are sufficient to comply with the applicable VA policies. Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's right ear hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected right ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the period on appeal.  Additionally, although the Veteran has reported recurring swelling of his right ear, he was been appropriately rated for the resulting hearing loss under DC 6100.  In additional to right ear conductive hearing loss, no other ear disability has been diagnosed.  See October 2008 and April 2013 VA examinations.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for right ear hearing loss. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Perianal Fistula

The current appeal arises from a claim for service connection received at the RO in September 2008, while the Veteran was still on active duty.  In February 2009, the RO granted service connection for a perianal fistula and assigned a noncompensable rating under DCs 7336-7330.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation.

Diagnostic Code 7330 provides that a fistula of the intestine, if healed, will be rated for peritoneal adhesions.  A present fistula of the intestine will be rated as 30 percent disabling with slight infrequent discharge; as 60 percent disabling with constant or frequent fecal discharge; fistula of the intestine, which is persistent, or after an attempt at operative closure will be rated as 100 percent disabling with copious and frequent, fecal discharge.  38 C.F.R. § 4.114, Code 7330 (2013).

Under DC 7335, fistula in-ano is rated in accordance to impairment of sphincter control (DC 7332).  Under that code, a 0 percent rating is assigned for a healed or slight condition without leakage.  A 10 percent rating requires constant slight, or occasional moderate leakage.  A 30 percent rating requires occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating requires extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating requires complete loss of sphincter control.

Under DC 7336, a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent disability rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

A VA examination was conducted in March 2013.  The examiner noted that the Veteran developed a fistula which had required surgical repair.  The VA examiner noted that there were no current fistula related problems.  The Veteran was diagnosed with perianal fistula, now repaired.  The Board notes that the Veteran is separately service-connected for Crohn's disease and internal hemorrhoids which will not be addressed in the evaluation of his service-connected perianal fistula. 

The March 2013 examiner specifically found that there was no current perianal fissure and that there were no current symptoms associated with the service-connected disability.  Accordingly, there is no basis to assign a compensable rating. To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

With respect to all increased rating claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest ratings possible for his hiatal hernia, gastritis with erosions, Crohn's disease, right ear hearing loss, and perianal fistula, he has not submitted evidence of unemployability, or claimed to be unemployable due to these disabilities.  Although the Board concedes that his service-connected disabilities affect his ability to work, this has been addressed by the disability ratings awarded to the Veteran for these disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records reflect that the Veteran was treated for allergic rhinitis (2008) and localized skin lesions to the groin (2007).  Moreover, service treatment records reflect that the Veteran underwent nose surgery in May or June of 2008 to fix a deviated septum. 

Next, post-service evidence reflects continuing problems associated with intermittent rhinitis for which the Veteran reports the use of Allegra and Flonase.  See March 2013 VA examination.  Moreover, post-service treatment records reflect continuing problems with a rash in the groin area.  The Veteran reported in his Notice of Disagreement that the condition had spread to his legs and armpits.  At a March 2013 VA examination it was noted that the Veteran suffered from intermittent problems.  With respect to his claim for residuals of a deviated septum, an X-ray taken at a March 2013 VA examination reflected minimal septal deviation to the right.  The Veteran reported in his Notice of Disagreement that he has difficulty breathing out of his nostril and this inhibits his oxygen intake during heavy physical activity. 

Although VA medical etiological opinions have not been obtained with respect to these three issues, the Veteran was treated for allergic rhinitis, localized skin lesions to the groin, and for a deviated septum in service, and now continues to be treated for these same issues.  Therefore, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has allergic rhinitis, residuals of a deviated septum and folliculitis disabilities that began in active service.  The extent of the disability (if any) is not before the Board at this time.

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board recognizes that the Veteran identified various private practitioners when he filed his claim.  A September 2008 letter was sent to the Veteran requesting appropriate release forms.  The Veteran did not provide this information; as such the Board is not obligated to Remand these claims to obtain this additional evidence.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded examinations for his hiatal hernia, gastritis with erosions, and Crohn's disease and perianal fistula in March 2013.  He was provided audiological examinations in October 2008 and April 2013 for his right ear hearing loss disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the most recent VA examinations.  

The Board finds the above VA examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disabilities under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's claims for service connection for allergic rhinitis, also claimed as swollen nasal turbinate, residuals of a deviated septum, and folliculitis, as they are being granted on the merits any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

ORDER

Prior to March 28, 2013, a 30 percent rating, but no higher, for hiatal hernia, gastritis with erosions, and Crohn's disease is granted.

Since March 28, 2013, a rating in excess of 30 percent for hiatal hernia, gastritis with erosions, and Crohn's disease is denied. 

A compensable rating for right ear hearing loss, also claimed as stenosis of the right ear canal, is denied.

A compensable rating for perianal fistula is denied.

Service connection for allergic rhinitis, also claimed as swollen nasal turbinate, is granted.

Service connection for residuals of a deviated septum is granted.

Service connection for folliculitis is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


